Citation Nr: 1726574	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable evaluation prior to July 12, 2010, for bilateral hearing loss.

2. Entitlement to an increased evaluation in excess of 10 percent from July 12, 2010, for bilateral hearing loss.

3. Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In the April 2006 decision, the AOJ granted the Veteran's claim of entitlement to service connection for left ear hearing loss and assigned a noncompensable disability rating, effective June 27, 2005.  In the January 2011 decision, the AOJ granted service connection for right ear hearing loss, recharacterized the service-connected hearing loss disability as bilateral, and assigned a 10 percent disability rating, effective July 12, 2010.  The AOJ also granted service connection for tinnitus, and assigned a 10 percent disability rating.

In a December 2011 decision, the Board denied the instant claims. The Veteran appealed.  Subsequently, in a July 2013 order, the United States Court of Appeals for Veterans' Claims (Court) upheld a joint motion for remand by the parties, thus vacating the Board decision and remanding the claims back to the Board for proceedings consistent with the joint motion.

In January 2014, the Board remanded the appeal for further development.  The Board also noted that the Court had held that a claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since there was evidence in the record that raised the issue of entitlement to TDIU, the issue was added to the appeal.  

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1. Prior to July 12, 2010, a bilateral hearing loss disability had been manifested by, at worst, Level I, in the right ear, and Level II, in the left ear.

2. From July 12, 2010, a bilateral hearing loss disability has been manifested by, at worst, Level III, in the right ear, and Level IV, in the left ear.

3. The effects of the Veteran's service-connected tinnitus and bilateral hearing loss disabilities render him unemployable when considered in light of his educational and vocational background.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation prior to July 12, 2010, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.85, 4.86 (2016).

2. The criteria for an evaluation in excess of 10 percent from July 12, 2010, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.85, 4.86 (2016).

3. The criteria for the grant of extraschedular TDIU have been met.  38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

As indicated in the INTRODUCTION above, the claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from the absence of VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained updated VA treatment records since August 2006.  In addition, VA has afforded the Veteran multiple medical examinations relating to his claim, most recently in March 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his hearing loss based on findings and medical principles.  The most recent March 2016 audiology examination was conducted by a state-licensed audiologist, and included both a controlled speech discrimination test using the Maryland CNC world list, and a pure tone audiometry test, in accordance with VA regulations pertaining to the evaluation of hearing impairment.  See 38 C.F.R. § 4.85.  The VA examiner also specifically requested the Veteran to identify the effects his service-connected bilateral hearing loss disability has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.

The AOJ also referred the claim to appropriate VA compensation and pension officials for extraschedular consideration, and obtained a response in February 2017.  In addition, the Veteran was provided with a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and VCAA notice pertaining to his claim for TDIU.  As such, there has been substantial compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  A review of the objective evidence reflects no credible lay or medical evidence of worsening since the most recent March 2016 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings and Extraschedular Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service (Director, C&P), for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).
In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Analysis

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent, based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on pure tone threshold testing.  An exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

VA clinical records from February 2005 revealed that the Veteran reported having gradual hearing loss since service and mild tinnitus in his left ear.  The Veteran's audiogram showed normal hearing in the right ear to 2000 Hz and normal hearing in the left ear to 3000 Hz, and sloping to severe sensorineural hearing loss at higher frequencies.  Word recognition ability was 100 percent at 60 decibels.  The audiologist found that the Veteran did not qualify for hearing aids at that time, and would only nominally benefit from binaural amplification.  During the audiology visit, the Veteran also expressed concern that his hearing loss was interfering with basic communication needs, especially with regard to his employment.

During the April 2006 VA examination, the Veteran reported having a loss of hearing over the past five years.  He also reported that his greatest difficulty was understanding conversational speech.  The examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
20
20
25
65
LEFT
20
20
45
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 90 percent in the left ear.  The audiologist found that the Veteran had moderately severe sensorineural hearing loss in the right ear for test frequencies of 500 to 4000 Hz, and moderate to profound sensorineural hearing loss for the left ear from 3000 to 4000 Hz.  According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral I, for the right ear.  This was derived by intersecting the percent of speech discrimination row (94 percent, in this case) with the pure tone threshold average column (33, in this case).  For the left ear, the designation was found to be Roman numeral II, derived by intersecting the percent of speech discrimination row (90 percent, in this case) with the pure tone threshold average column (44, in this case).  In this case, the right ear was the better ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row I, the better ear, with column II, the poorer ear.  These results did not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that audio tests showed severe hearing loss in his left ear at a level of 85 percent.

A July 2010 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
25
30
35
80
LEFT
25
30
50
95

Speech audiometry revealed speech recognition ability of 82 percent in the right ear, and 76 percent in the left ear, using the Maryland CNC word list.  The audiologist found that the Veteran had mild to profound sensorineural hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear, with significant effects on the Veteran's occupation with regards to his difficulty hearing.   According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral III, for the right ear.  This was derived by intersecting the percent of speech discrimination row (82 percent, in this case) with the pure tone threshold average column (42.5, in this case).  For the left ear, the designation was found to be Roman numeral IV, derived by intersecting the percent of speech discrimination row (76 percent, in this case) with the pure tone threshold average column (50, in this case).  In this case, the right ear was the better ear.  A 10 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row III, the better ear, with column IV, the poorer ear.  These results did not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

A March 2016 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
25
30
40
80
LEFT
25
30
60
95

Speech audiometry revealed speech recognition ability of 82 percent in both ears, using the Maryland CNC word list.  The audiologist found that the Veteran had abnormal ipsilateral and contralateral acoustic reflexes bilaterally.  The audiologist concluded that the functional impairment of the hearing loss and tinnitus was substantial, and would prevent the Veteran from functioning under ordinary employment conditions.  The audiologist further noted that hearing loss and tinnitus would preclude the Veteran the ability to function in physical or sedentary employment as it would impair his ability to communicate effectively with others.  The Veteran also reported that he had to turn up the television loudly, and constantly ask people to repeat themselves.   

According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral III, for the right ear.  This was derived by intersecting the percent of speech discrimination row (82 percent, in this case) with the pure tone threshold average column (44, in this case).  For the left ear, the designation was found to be Roman numeral IV, derived by intersecting the percent of speech discrimination row (82 percent, in this case) with the pure tone threshold average column (53, in this case).  In this case, the right ear was the better ear.  A 10 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row III, the better ear, with column IV, the poorer ear.  These results did not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

In the February 2017 decision issued by the Director of the Compensation Service, VA found that the Veteran was not entitled to an extraschedular rating for bilateral hearing loss.  The decision noted that the Veteran had worked for over 20 years as a police officer with no time lost due to disabilities, and that he left his job due to retirement, not any disability.  The Veteran had also never been hospitalized or needed surgeries due to service-connected conditions.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss prior to July 12, 2010.  Audiology examinations prior to July 2010 revealed results which did not meet the criteria for a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Similarly, the Veteran is also not entitled to a rating in excess of 10 percent from July 12, 2010, as audiology examinations subsequent to the July 2010 VA examination, including the recent March 2016 VA examination, did not meet the criteria for a rating in excess of 10 percent.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings and word recognition testing.  As such, based on this mechanical application of the ratings schedule to the numeric designations derived from the audiometric evaluations, there is no basis for any increase in evaluation for hearing impairment in excess of 10 percent.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In so holding, the Board acknowledges the Veteran's statement that his left ear hearing loss was at a level of 85 percent.  However, the Veteran's description of decreased hearing acuity is not specific enough to demonstrate the level of hearing impairment shown on the VA examinations, or that an increased level of hearing impairment, was present at any specific time prior to the July 2010 examination results.  In fact, the Veteran may have confused his word recognition score with the assigned rating determined by the VA audiological examinations, which would actually reflect the severity of his hearing loss.  In any case, the rating criteria require very specific measurable results from audiometric and word testing to provide for certain schedular ratings.  Even when applying the benefit of the doubt rule, the Board finds that the Veteran's descriptions are insufficiently specific to factually ascertain that the level of hearing acuity shown on July 12, 2010, had been present for an earlier time period.

The Veteran did report difficulties with communicating with others and while watching television.  The Board notes that while the Veteran is competent to report symptoms such as an inability to understand speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable or higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he is not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Extraschedular Consideration

The issue of entitlement to an extraschedular rating was referred to the Director of Compensation and Pension, who declined to find that the Veteran was entitled to an extraschedular rating for bilateral hearing loss.  The Board also finds that the preponderance of the probative evidence establishes that the Veteran's bilateral hearing loss disability, or the combined effect of all service-connected disabilities, do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

As reflected above, the Veteran has been assigned a rating for his bilateral hearing loss disability.  The Veteran's statements regarding his difficulties with communicating in the course of his employment and performing daily activities are credible and are reflected in the Rating Schedule which measures and contemplates all aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria for DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultation with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of a need to have others repeat themselves or having difficulties with hearing the television have been measured according to pure tone averages and speech discrimination.  See Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017).  Additionally, the Board notes that VA's Schedule of Ratings provides criteria for higher schedular ratings but the Veteran has not met, or more closely approximated, the criteria for a higher schedular rating.  
 
Furthermore, with regards to the evidence of the Veteran's employment being affected by his hearing loss, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  More importantly, as noted below, the Board has awarded the Veteran with TDIU.  Thus, the Veteran's inability to work has been adequately addressed.  Furthermore, a review of the Veteran's treatment records also revealed that he has not been hospitalized for his bilateral hearing loss disability.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran has been assigned the maximum 10 percent rating for tinnitus which contemplates ringing in his ears, and the Veteran is not service-connected for any other disabilities.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which an extraschedular rating may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's bilateral hearing loss disability, or the collective effects of all service-connected disabilities, warrants an extraschedular rating as all aspect of symptoms and functional impairments are reflected in his assigned schedular ratings and adjudication of TDIU.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

TDIU

The Veteran also contends that he is entitled to TDIU due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment. 

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of a service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous
with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a). 

Schedular TDIU, i.e., under § 4.16(a), may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

When these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU.  38 C.F.R. § 4.16(b).  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

In September 2013, the Veteran submitted an employability evaluation completed by a private vocational rehabilitation consultant.  The consultant noted that the Veteran stopped working as a police officer in September 2003.  During the telephonic interview, the Veteran reported that he suffered symptoms of hearing loss and tinnitus, which caused him to have to adjust his activities accordingly.  He would have to remain in close proximity to others in order to hear and understand conversations, or concentrate on one's lips to understand what was being said.  The Veteran indicated that he was a high school graduate, and had basic computer and word processing skills.  He was previously employed as a police officer, but had also worked as a slitting machine operator and volunteer driver.

The Veteran reported that he did not feel capable of returning to work as a police officer due to his inability to discriminate conversational English, and because he lacked the level of hearing needed in tense or dangerous situations.  The Veteran also had many conflicts with the dispatchers, while working as a police officer, because of his inability to hear and understand them which almost lead to his suspension, or possible termination.  The Veteran reported that his difficulty with supervisors and dispatchers ultimately led to his discontinuance of employment.  After leaving his position as a police officer, the Veteran tried to volunteer as a driver at his local church but discontinued his services after finding that he had difficulty communicating with passengers.

The consultant cited to research noting that hearing was an essential element of the job of a police officer, and that one of the tasks most important to overall job performance was the ability to hear radio transmissions and face to face conversations.  Other research noted that the ability to communicate effectively with individuals from various backgrounds was also an important requirement for being a police officer.  The consultant concluded the report by finding that it was at least as likely as not that the Veteran's service-connected disabilities prevented him from following his substantially gainful occupation as a police officer.

On the Veteran's Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported having worked as a police officer from 1983 to 2003.  He also denied having tried to obtain employment since he last became too disabled to work, and he denied leaving his last job because of his disability.  The Veteran also noted that his disabilities affected his ability to work because his hearing loss was so severe that he had a hard time hearing anything, and that he had back problems and would need help doing many of the things that a job would require.  Records from the Social Security Administration also showed that the Veteran was continuously receiving payments.

As noted above, in the March 2016 VA examination, the audiologist concluded that the functional impairment of the Veteran's hearing loss and tinnitus was substantial, and would prevent the Veteran from functioning under ordinary employment conditions.  The audiologist further noted that hearing loss and tinnitus would preclude the Veteran from the ability to function in physical or sedentary employment as it would impair his ability to communicate effectively with others.  

In the February 2017 decision issued by the Director of Compensation and Pension, the Director found that the Veteran was not entitled to a grant of extraschedular TDIU.  In support of the opinion, the  Director noted that the Veteran had worked for over 20 years as a police officer with no time lost due to disabilities, that he had not ended his employment due to his disabilities, but rather due to his years of service, and finally, that he did not look for other jobs after retirement.  The Director also pointed out that the Veteran was in receipt of social security retirement benefits, but had never applied for social security disability benefits.  Finally, the Director noted that the Veteran had never been hospitalized or needed surgeries due to his service-connected disabilities.

The Board has been presented with positive and negative evidence regarding the impact the Veteran's bilateral hearing loss disability and tinnitus have had on his employability.  The record demonstrates that the Veteran worked as a police officer for several years, but had to leave the position due to his inability to effectively communicate which is an essential aspect of the position.  Although the decision issued by the Director of Compensation and Pension noted that the Veteran had left his job as a police officer due to retirement, rather than disability, and even though the Veteran himself had marked on his application for unemployability, that he had not left his job due to disability, there is still a significant amount of probative evidence that the Veteran's service-connected disabilities resulted in a level of functional impairment that would affect his employment.  Specifically, the vocational rehabilitation consultant's report, and the opinion of the audiologist conducting the March 2016 VA examination, who found that the Veteran's hearing loss and tinnitus would affect his ability to perform physical and sedentary employment.   

The Board recognizes that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the vocational expert's opinion holds substantial weight as this individual is trained to evaluate how disabilities impact an individual's ability to perform substantially gainful employment consistent with his/her educational and vocational training.  Given the September 2013 vocational report, the favorable opinion from the March 2016 VA examination, the Veteran's unsuccessful attempt to try an alternative job as a driver after leaving his job as a police officer, and his lack of additional training or education that might have led to an alternative career which can be deemed "substantially gainful employment," the lack of identification of any occupation which the Veteran could perform which provides substantially gainful employment, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an extraschedular grant of TDIU for his service-connected disabilities.  The evidence is at least approximately evenly balanced as to whether the Veteran has been unable to follow a substantially gainful occupation as a result of service-connected disabilities.  By law, the doubt resulting from this equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  The Board will therefore grant extraschedular TDIU.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to an initial compensable evaluation prior to July 12, 2010, for bilateral hearing loss, is denied.

Entitlement to an increased evaluation in excess of 10 percent from July 12, 2010, for bilateral hearing loss, is denied.

Entitlement to extraschedular TDIU is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


